t c summary opinion united_states tax_court kelly lynn madsen petitioner v commissioner of internal revenue respondent docket no 18467-08s filed date kelly lynn madsen pro_se lisa m oshiro for respondent morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case on date respondent the commissioner of internal revenue whom we refer to here as the irs mailed petitioner kelly lynn madsen a notice_of_deficiency for the taxable years and determining the following deficiencies in income taxes and accuracy-related_penalties year deficiency dollar_figure big_number penalty sec_6662 dollar_figure ms madsen filed a timely petition with this court and a trial was held in seattle washington on date after concessions by the irs the issues we must decide are for both 2the irs has conceded that madsen’s home was in bellingham washington in and for purposes of determining travel away from home see sec_274 providing that deductions for traveling expenses including meals_and_lodging while away from home are deductible only if the expenses are substantiated by evidence other than the taxpayer’s own statements the irs has also conceded that she is entitled to a vehicle mileage deduction of dollar_figure in and dollar_figure in it also has conceded that the following expenses madsen incurred in are deductible lodging_expenses of dollar_figure allocable to work days spent performing repairs and maintenance described below union dues of dollar_figure training expenses of dollar_figure including an epa refrigeration technician certificate of dollar_figure cell phone expenses of dollar_figure tool expenses of dollar_figure rental car expenses of dollar_figure overweight baggage fees of dollar_figure transportation_expenses of dollar_figure and tax preparation fees of dollar_figure the irs has conceded that the following expenses madsen paid in are deductible lodging_expenses of dollar_figure allocable to work days spent performing repairs and maintenance described below union dues of dollar_figure continued of the tax years and whether madsen is a transportation industry worker the amounts of her deductions for meals and incidental_expenses for three categories of work days training vaccinations performing repairs and maintenance for each day before the day her tugboat departed on a voyage the amount of the deduction allowed for lodging_expenses and meals and incidental_expenses for days spent in harbor and at sea whether madsen’s deductions for meals and incidental travel_expenses should be equal to her actual grocery expenses or to the special daily rates for transportation workers and if the special daily rates are used whether the special daily rate should be reduced to dollar_figure per day because madsen received free meals on board the tugboats whether the deduction for meals and incidental_expenses for each day that madsen was partly at home and partly traveling ie madsen’s first and last days of travel away from her home should be prorated by reducing the deduction to percent whether the continued licensing fees of dollar_figure passport photo expenses of dollar_figure parts expenses of dollar_figure transportation_expenses of dollar_figure safety supply expenses of dollar_figure postage expenses of dollar_figure laundry expenses of dollar_figure and tax preparation fees of dollar_figure additionally as we explain below we find that the irs has conceded the deductibility of lodging_expenses of dollar_figure for and dollar_figure for for madsen’s days spent in port before departure on work- related voyages madsen has conceded that a dollar_figure distribution from a retirement fund in is includable in her income for that year the irs concedes that the distribution is not subject_to the sec_72 additional tax increased allowable percentage for the deduction of food or beverages consumed while away from home for individuals subject_to the federal hours-of-service limitations applies the amounts of deductions for other expenses and whether madsen is liable for the sec_6662 accuracy-related_penalties background the parties have stipulated some of the facts these stipulated facts are adopted by the court as factual findings madsen resided in the state of washington at the time she filed her petition madsen’s job and her duties generally madsen was employed by foss maritime co in and as a chief engineer aboard its tugboats she was licensed by the u s coast guard to perform duties as a master of steam or motor vessels and as a chief engineer during both years she was also certified to perform navigational and engineering watche sec_3 under the international convention on standards of training certification and watchkeeping for seafarers as amended during the tax years at issue on board foss’s tugboats her job was to perform engineering watches in shifts with other boat employees to ensure the proper running of the engine room 3the coast guard regulations define the term watch to mean the direct performance of vessel operations whether deck or engine where such operations would routinely be controlled and performed in a scheduled and fixed rotation c f_r sec_15 a c f_r sec_15 a the types of work days and the frequency of each type madsen lived in bellingham washington during and all of madsen’s work was done while she was traveling away from her home we base our description of each of her days of work on stipulated work schedules for and that classify each day of work into one of various categories some days were spent performing repairs and maintenance on foss’s ships while they were docked at port and a few days were spent in training and receiving vaccinations other than these days her work duties consisted of sailing from one port to another before she returned home to bellingham the ports to which she most often traveled to report for those voyages everett and seattle washington were not more than a 90-minute drive from her home she also traveled once each to the departure ports of i tacoma washington ii brownsville texas iii kodiak alaska and iv chayvo russia the chayvo trip took days madsen would arrive in each port of departure the day before her tugboat was to depart she would lodge at a hotel to rest she classified the days she spent working on trips among a series of ports in washington state as harbor days she classified trips among a series of ports at least one of which was outside washington state as days at sea she classified the day of departure from the first port in a series of ports and the day of arrival at each successive port including the last port in the same manner as the intermediate days of any particular trip thus if a series of departures and arrivals from various ports were classified as harbor days the day of departure from the first port and the day of arrival at the last port were also considered harbor days madsen’s work days in and were classified as follows days repair and maintenance vaccination and training days of rest before harbor and sea days harbor sea total 4for all days included in the totals below the specific dates are listed in madsen’s work schedules which were stipulated by the parties to be her correct work schedules although madsen made an annual count of her work days on the basis of foss’ fiscal_year dec to nov she filed as a calendar_year taxpayer and thus we count her work days on a calendar-year basis who paid for madsen’s lodging and meals during each type of work day a madsen’s lodging and meals while she was in training receiving vaccinations or performing repairs and maintenance on the days in which she trained was vaccinated or performed repairs and maintenance foss did not provide her with any meals nor did it reimburse her for any meal expenses the record is unclear regarding foss’s lodging reimbursement policy for these days but it is unnecessary for us to determine whether foss reimbursed madsen for lodging_expenses because the irs has conceded that madsen is entitled to deduct specific daily lodging amounts for her days spent performing repairs and maintenance and madsen did not claim lodging_expenses for her days spent in training or receiving vaccinations b madsen’s lodging and meals on her days before she departed from port on work-related voyages foss did not reimburse madsen for the lodging or meal expenses she incurred on the days before she departed from port on her work-related voyages she introduced as evidence a list of her days of rest before departure from port the list did not include the amounts she actually spent on lodging or meals as discussed below we conclude that the irs’s statements at trial amounted to a concession of the deductibility of these expenses c madsen’s lodging and meals on her days spent in harbor foss provided her with lodging on board the tugboats on the harbor days the record is unclear regarding whether foss provided her with any meals or reimbursed her for any meals while she was in harbor as explained below we find that foss did provide her with free meals for these days but we do not resolve whether foss reimbursed her for meal expenses d madsen’s lodging and meals on her days spent at sea while madsen was at sea foss provided her with lodging on board the tugboat it also provided her with three meals per day madsen was unable to eat the meals provided on board the tugboat vessels because they had caused her to gain weight and experience unhealthy levels of cholesterol when she consumed them over a period of time in the past thus she purchased vegetables yogurt tuna water rice and other healthy food at grocery stores to prepare on board for her meals the irs does not contest that madsen incurred grocery expenses to prepare her own food on board foss did not reimburse its employees for grocery purchases work clothing in addition to spending money on food to take aboard the tugboats madsen spent money on clothes that she used exclusively at work her employer did not impose any attire requirements the clothes she used at work quickly became smelly and torn as a result she did not wear them outside her working hours she required special rain gear for her work on board the tugboats and special cold weather clothes for travel above the arctic circle she purchased work gloves rain boots work boots and cargo pants--the latter because her overalls did not have enough pockets to carry her work tools however she purchased only the rain gear and the gloves during the tax years at issue the rain gear cost dollar_figure per piece she purchased a personal flotation device but she did not purchase it during the tax years at issue tax returns worksheets presented by madsen at trial and irs concessions madsen filed timely returns for the tax years and we discuss here only the parts of her returns at issue on her return she claimed dollar_figure of unreimbursed employee business_expenses on her schedule a itemized_deductions as follows we note here any expenses she claimed that the irs has conceded are deductible type of unreimbursed employee_business_expense mileage incidentals work_clothes rental car cabs amount of expense claimed on return dollar_figure big_number whether irs has conceded deduction yes no no yes yes overweight baggage hotels ie lodging training cell phone outside u s dollar_figure x inside u s dollar_figure x big_number fluke meter total big_number yes yes in the amount of dollar_figure yes in the amount of dollar_figure yes no yes in the amount of dollar_figure yes total irs concession dollar_figure excluding concession of dollar_figure tax preparation fee not listed on return or worksheet and concessions listed again in the worksheet below madsen submitted an expense worksheet to this court in which she listed the date amount location vendor and purpose of each expense that she claims to have incurred in the irs has conceded that some of the amounts she claims to have incurred as expenses are deductible the expense subtotals listed on her worksheet are type of unreimbursed employee_business_expense amount listed on worksheet whether irs has conceded deduction mileage tools union dues dollar_figure yes yes yes cell phone overweight baggage rental car epa certification exam work_clothes groceries laundry supplies postage safety supplies transportation total big_number big_number yes yes yes yes no no no no no no total irs concession dollar_figure on her return she claimed dollar_figure of unreimbursed employee business_expenses on her schedule a as follows type of unreimbursed employee_business_expense mileage incidentals license union dues amount of expense claimed on return dollar_figure big_number whether irs has conceded deduction yes no yes ye sec_5madsen filed an amended_return for dated date in which she claimed a dollar_figure reduction in adjusted_gross_income she explained the change as changes due to irs notice the irs stated in section b of the attachment to the notice_of_deficiency entitled explanation of adjustments that it was allowing an additional capital_loss of dollar_figure and decreasing its calculation of madsen’s income by the same amount the irs has already taken into account this dollar_figure reduction in income by including it in its calculation of the deficiency and thus we need not address it cell phone outside per_diem dollar_figure x inside per_diem dollar_figure x total big_number big_number big_number yes no yes but in the amount of dollar_figure total irs concession dollar_figure excludes concession of dollar_figure lodging expense and dollar_figure tax preparation fee not listed on return or worksheet and concessions listed again in the worksheet below madsen submitted an expense worksheet for that was identical in format to the worksheet she submitted for the irs has conceded that some of the amounts she claims to have incurred as expenses are deductible the expense subtotals listed on her worksheet are type of unreimbursed employee_business_expense visa photos office supplies and licensing parts safety supplies work_clothes postage copies faxes passport photos transportation amount listed on worksheet whether irs has conceded deduction dollar_figure ye sec_446 big_number yes but in the amount of dollar_figure yes no yes yes groceries laundry supplies total big_number big_number no yes total irs concession dollar_figure we now discuss whether madsen incurred the expenses the irs did not concede and whether they are deductible discussion madsen has the burden of proving that the determinations of deficiencies in the notice are incorrect see rule a 290_us_111 we conclude that for the tax years at issue madsen is a transportation industry worker addressed in sec_2 below her deduction for meals and incidental_expenses for each work day spent in training being vaccinated or performing repairs and maintenance is equal to the applicable special daily rate for transportation industry workers addressed in sec_3 below her deduction for travel_expenses for each day immediately preceding the day of departure on a work-related voyage is i the maximum amount for lodging permitted by the federal travel regulations and ii the applicable special daily rate for transportation industry workers for her meals and incidental_expenses addressed in sec_4 below her deduction for each harbor day and each sea day is a reduced_amount for incidental_expenses only not the unreduced special daily rate for transportation industry workers or the actual amounts she spent on groceries for meals consumed addressed in sec_5 below her meals and incidental expense deduction for her first and last days of travel away from home is limited to percent of the applicable special daily rate for transportation industry workers addressed in section below madsen’s hours of work were governed by department of transportation dot regulations and therefore her meals and incidental_expenses are limited to percent not percent addressed in section below and her deduction for the amounts she spent for work_clothes is equal to those amounts claimed in her worksheets but she may not deduct amounts she describes as incidental_expenses addressed in section below finally we conclude that she is liable for the sec_6662 penalty for each year for the amount of her underpayment attributable to her deduction for incidentals but that she had reasonable_cause for the amount of her underpayment attributable to her claiming excess meals and incidental_expenses as a deduction addressed in section below the rules governing the deduction of travel_expenses a taxpayer has the burden of proving he or she incurred the amounts that support his or her claims for deductions see 503_us_79 citing 319_us_590 a taxpayer must maintain records relating to his or her expenses and must prove his or her entitlement to all claimed deductions credits and expenses in controversy the taxpayer’s burden thus includes the burden of substantiation see sec_6001 rule a 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs sec_162 permits taxpayers to deduct all the ordinary and necessary business_expenses paid_or_incurred during the taxable_year and in particular sec_162 permits the deduction of traveling expenses including amounts expended for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business a trade_or_business includes the performance of services as an employee see 91_tc_352 affd 972_f2d_150 7th cir thus ordinary and necessary expenses generally include amounts that an employee pays while traveling away from sec_1_6001-1 income_tax regs provides any person subject_to tax under the code shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information 7unreimbursed sec_162 expenses of an employee are classified as a miscellaneous itemized_deduction and thus in total with all other miscellaneous_itemized_deductions are deductible only to the extent they exceed percent of adjusted_gross_income see sec_62 and home in connection with his or her employment a taxpayer may not deduct travel_expenses attributable to personal living or family_expenses see sec_262 and sec_274 provides that sec_274 substantiation required -- no deduction or credit shall be allowed-- under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel c the business_purpose of the expense or other item the secretary may by regulations provide that some or all of the requirements of the preceding sentence shall not apply in the case of an expense which does not exceed an amount prescribed pursuant to such regulations see also sec_1_274-5 income_tax regs sec_1_274-5t and c and i and ii i temporary income_tax regs fed reg date the meaning of the phrase by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement is clarified by sec_1_274-5t temporary income_tax regs fed reg date which provides in part to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record as provided in paragraph c ii of this section and documentary_evidence as provided in paragraph c iii of this section which in combination are sufficient to establish each element of an expenditure or use specified in paragraph b of this section it is not necessary to record information in an account book diary log statement of expense trip sheet or similar record which duplicates information reflected on a receipt so long as the account book etc and receipt complement each other in an orderly manner and by sec_1_274-5t temporary income_tax regs fed reg date which provides that an account book diary log statement of expense trip sheet or similar record must be prepared or maintained in such manner that each recording of an element of an expenditure or use is made at or near the time of the expenditure or use and by sec_1_274-5 income_tax regs which provides that a except as provided in paragraph c iii b documentary_evidence such as receipts paid bills or similar evidence sufficient to support an expenditure is required for-- any expenditure for lodging while traveling away from home and any other expenditure of dollar_figure or more except for transportation charges documentary_evidence will not be required if not readily available b the commissioner in his or her discretion may prescribe rules waiving the documentary_evidence requirements in circumstances where it is impracticable for such documentary_evidence to be required and by sec_1_274-5t temporary income_tax regs fed reg date which provides if a taxpayer fails to establish to the satisfaction of the district_director that he has substantially complied with the adequate_records requirements of paragraph c of this section with respect to an element of an expenditure or use then except as otherwise provided in this paragraph the taxpayer must establish such element-- a by his own statement whether written or oral containing specific information in detail as to such element and b by other corrobative evidence sufficient to establish such element if such element is the description of a gift or the cost or amount time place or date of an expenditure or use the corrobative evidence shall be direct evidence such as a statement in writing or the oral testimony of persons entertained or other witnesses setting forth detailed information about such element or the documentary_evidence described in paragraph c of this section if such element is either the business relationship to the taxpayer of persons entertained or the business_purpose of an expenditure the corrobative evidence may be circumstantial evidence a requirements for deducting meal expenses there are additional rules for how a taxpayer may substantiate meal expenses_incurred while traveling away from home sec_1_274-5 income_tax regs permits the irs to prescribe rules under which taxpayers may deduct a fixed daily amount for meal expenses_incurred while traveling away from home and incidental travel_expenses without substantiating the actual amount of either the meal expenses or the incidental_expenses under this regulatory authority the irs issued revproc_2003_80 2003_2_cb_1037 applicable to travel from date through date which we refer to as the revenue_procedure revproc_2004_60 2004_2_cb_682 applicable to travel from october through date which we refer to as the revenue_procedure revproc_2005_10 2005_1_cb_341 applicable to travel from january through date which we refer to as the early revenue_procedure and revproc_2005_67 2005_2_cb_729 applicable to travel from date through date which we refer to as the late revenue_procedure we refer to the and early and late revenue procedures collectively as the applicable revenue procedures each revenue_procedure restated the rules of the prior period’s revenue_procedure almost verbatim with some changes and superseded the prior period’s revenue_procedure until the effective date of the subsequent revenue_procedure under section dollar_figure of the applicable revenue procedures taxpayers may elect to use an optional method for meal and incidental_expenses only deduction described as follows in lieu of using actual expenses in computing the amount allowable as a deduction for ordinary and necessary meal and incidental_expenses paid_or_incurred for travel away from home employees and self-employed individuals who pay or incur meal expenses may use an amount computed at the federal m ie rate for the locality of travel for each calendar day or partial day the employee or self-employed_individual is away from home this amount will be deemed substantiated for purposes of the regulations provided the employee or self-employed_individual substantiates the elements of time place and business purposes of the 8locality of travel means the locality where an employee traveling away from home in_connection_with_the_performance_of_services as an employee of the employer stops for sleep or rest sec_3 of the applicable revenue procedures travel for that day or partial day in accordance with those regulations thus under section dollar_figure of the applicable revenue procedures an employee or self-employed_individual traveling away from home may instead of using the actual amounts he or she spent on meals and incidental travel_expenses claim a deduction equal to the federal m ie rate the federal m ie rate is meant by the applicable revenue procedures to be the rate at which a federal employee is reimbursed on a per_diem basis for meals and incidental travel_expenses see bissonette v commissioner 127_tc_124 n citing 115_tc_210 sec dollar_figure of the applicable revenue procedures this meaning is apparent from the definition of the federal per_diem rate as equal to the sum of the applicable lodging expense rate and the applicable federal meal and incidental expense m ie rate for the day and locality of 9incidental travel_expenses are fees and tips given to porters baggage carriers bellhops hotel maids stewards or stewardesses and others on ships and hotel servants in foreign countries transportation between places of lodging or business and places where meals are taken if suitable meals cannot be obtained at the temporary duty site and the mailing cost associated with filing travel vouchers and payment of employer-sponsored charge card billings sec_3 of the applicable revenue procedures travel sec_3 of the applicable revenue procedures although the phrase federal m ie rate is not defined in sec_3 the language directly below sec_3 provides that the rates a word that means it is apparent both the applicable federal lodging expense rate and the applicable federal meal and incidental expense m ie rate are to be found in various places in the federal travel regulations in particular for rates inside the continental_united_states the applicable revenue procedures direct the reader to appendix a of c f_r chapter which is the portion of the federal travel regulations that contains the rates of reimbursement for federal employees who travel inside the united_states conus rates sec_3 a of the applicable revenue procedures these conus reimbursement rates which vary by location comprise two components the maximum daily rate at which the federal government will reimburse actual lodging_expenses and the rate at which the federal government will reimburse meals and incidental_expenses in lieu of reimbursing actual expenses and for rates outside the continental_united_states the applicable 10sec dollar_figure of the applicable revenue procedures permits an employer paying a per_diem_allowance in lieu of reimbursing actual expenses for lodging meal and incidental_expenses incurred by an employee to deduct the lesser_of the employer’s per_diem_allowance for a particular day or the federal per_diem rate for the locality of travel for that day the applicable revenue procedures do not permit an employee or self-employed_individual to use the federal per_diem rate or the applicable lodging expense rate revenue procedures direct the reader to monthly publications that update the federal travel regulations with rates of reimbursement for federal employees who travel outside the united_states oconus rates sec_3 b of the applicable revenue procedures these oconus reimbursement rates similarly comprise both lodging and meals and incidental expense components which also vary by location the references to rates in the applicable revenue procedures make it plain that the phrase federal m ie rate means the rates at which the federal government calculates its expense reimbursements to its employees this meaning is reinforced by section dollar_figure of the applicable revenue procedures which provides that the federal per_diem rate and the federal m ie rate described in section dollar_figure of this revenue_procedure for the locality of travel will be applied in the same manner as applied under federal travel regulations c f_r part except as provided in sections dollar_figure through thus the federal m ie rate varies by locality of travel in the same manner as the reimbursement rate for federal employees’ travel whereas section dollar_figure allows a traveling employee or self-employed_individual to deduct daily rates for meals and incidental travel_expenses in lieu of actual expenses there is no similar provision for deducting lodging_expenses thus an employee or self-employed_individual incurring a lodging expense on business travel must deduct the actual amounts he or she spent on the lodging or deduct no amount at all as explained supra note an employee or self-employed_individual may not use the applicable lodging expense rate mentioned in the applicable revenue procedures to substantiate the employee’s lodging_expenses sec_4 of the revenue_procedure and of the other applicable revenue procedures provide that an employee or self-employed_individual working in the transportation industry may treat dollar_figure dollar_figure for travel from date to date as the federal m ie rate for any conus locality of travel and dollar_figure dollar_figure for travel from date to date as the federal m ie rate for any oconus locality of travel an employee or self-employed_individual that uses either or both of these special rates must use the special rate s for all amounts computed for travel away from home within conus and or oconus as the case may be during the calendar_year we refer to the dollar_figure rate dollar_figure for travel from date to date for conus localities of travel and the dollar_figure rate dollar_figure for travel from date to date for oconus localities of travel as the special daily rates for transportation industry workers 11a conus locality of travel means a port within the continental_united_states an oconus locality of travel means a port outside the continental_united_states whether foreign or domestic thus a transportation industry worker who incurred meal expenses while traveling away from home during a particular tax_year has a choice when filing his or her income-tax return for that tax_year to substantiate the actual amount of his or her actual meals and incidental_expenses use the federal m ie rates which are equal to the rate at which the federal government will reimburse meals and incidental_expenses in lieu of actual expenses or use the special daily rates for transportation industry workers a transportation industry worker choosing one of the two sets of daily rates ie method or must consistently apply the set of rates chosen for all meals and incidental expenditures the worker claims for the entire calendar_year sec dollar_figure of the applicable revenue procedures stating that a taxpayer who chooses to use the federal m ie rate must consistently use it for all meals and incidental_expenses claimed during a calendar_year sec_4 of the revenue_procedure and sec_4 of the and early and late revenue procedures stating that a taxpayer who chooses to use special daily rates for transportation industry workers must consistently use it for all meals and incidental_expenses claimed during a calendar_year b requirements for deducting lodging_expenses the regulations under sec_274 impose the same requirements for deducting lodging_expenses as for deducting meal expenses with two exceptions first when a taxpayer substantiates his or her lodging_expenses by adequate_records as opposed to substantiating the taxpayer’s own statement of his or her lodging_expenses by corroborative evidence the taxpayer must have documentary_evidence sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs supra by contrast the same regulations require documentary_evidence for most other expenses including meal expenses only if the expense exceeds dollar_figure second the regulations under sec_274 did not authorize the irs to include a provision in the applicable revenue procedures allowing employees or self-employed individuals to deduct in lieu of actual expenses the maximum amount the federal government allows its employees to claim as reimbursement for actual lodging_expenses for business travel within or outside the united_states thus for lodging_expenses the employee must deduct actual expenses whether madsen is a transportation worker as stated above a transportation industry worker may deduct all of his or her meals and incidental_expenses while traveling away from home on business at special rates for a calendar_year provided that the worker consistently applies the rates throughout that year madsen chose to claim the special daily rates for transportation industry workers for all of her days of travel away from home ie for all days spent performing repairs and maintenance receiving vaccination receiving training resting before departure from port at harbor and at sea thus for all six categories of days madsen claims that her deduction is dollar_figure or dollar_figure per day for her meals and incidental travel_expenses she does not claim a deduction for any days at the dollar_figure or dollar_figure rate the irs has made a number of challenges to the deductions that madsen seeks but it does not expressly deny that madsen is a transportation worker at the audit level the irs took the position that madsen was not a transportation worker we consider madsen a transportation industry worker for purposes of the applicable revenue proceduresdollar_figure travel expense deductions for repair and maintenance training and vaccination days madsen claimed her meals and incidental_expenses at the special rates for transportation industry workers for her day sec_12the applicable revenue procedures provide an employee or self-employed_individual is in the transportation industry only if the employee’s or individual’s work a is of the type that directly involves moving people or goods by airplane barge bus ship train or truck and b regularly requires travel away from home which during any single trip away from home usually involves travel to localities with differing federal m ie rates sec_4 of the revenue_procedure sec_4 of the and early and late revenue procedures spent performing repair and maintenance in training and receiving vaccinations the irs concedes that the federal m ie rate the term we defined supra p should be used for the days performing repairs and maintenance the irs says she should receive no meal deduction for her days spent in training and days being vaccinated as a factual matter the irs’s argument rests upon the allegation that during these first two categories of days madsen received free meals from foss the record indicates that foss did not provide her meals or reimburse her for meal expenses while she was in training and being vaccinated furthermore madsen’s stipulated work schedules satisfy the requirement of sec_1_274-5t and c temporary income_tax regs fed reg date that she substantiate the elements of time place and business purposes of her travel for each day or partial day of travel madsen is a transportation industry worker who claimed the use of the special daily rates for transportation workers thus her deduction for her meal expenses for the days she was training being vaccinated or performing repair and maintenance is the applicable special daily rate for transportation industry workers the rate was dollar_figure per day for conus localities of travel applicable to days of travel away from home in resulting in a deduction of dollar_figure for and dollar_figure per day for days of travel away from home in the dollar_figure rate did not apply to any of the days in resulting in a deduction of dollar_figure in none of the days were spent in oconus localities of traveldollar_figure travel expense deductions for the day before each departure of the tugboat from the port at which madsen joined the tugboat madsen arrived in the port of departure on the day before her tugboat would depart from port madsen claims that she did so to comply with u s c sec a which requires that engineering watchpersons be off duty for hours during the hours immediately before a boat’s departure from port in its answer the irs contested the deductibility of lodging and meal expenses allocable to each day before her departure at port but at trial the irs stated that respondent concedes that petitioner’s tax_home is in bellingham washington in the notice_of_deficiency petitioner was not allowed travel_expenses to seattle washington nor was she allowed lodging or meals and incidental per_diem after the trial the court ordered that the irs clarify in writing the concessions it made at trial the irs did not include amounts for lodging or meals and incidental_expenses allocable to each day before a work-related voyage in its list of concessions the issues of meals_and_lodging expense deductions for days before departure from port were not discussed 13the irs has conceded that the lodging_expenses in the amounts of dollar_figure for and dollar_figure for that madsen incurred while performing repair and maintenance on foss’ docked ships are deductible she did not claim lodging_expenses for days spent in training or receiving vaccinations by either party in its brief as we explain below we deem the issue of madsen’s claim for lodging and meals and incidental_expenses for her days before departure from port to be conceded by the irs section a below discusses the meal expenses for these days section b below discusses the lodging_expenses for these days a meal expense deduction for days before each departure of the tugboat from the port at which madsen joined the tugboat for a taxpayer to be entitled to a deduction for traveling away from home three conditions must be met in addition to the substantiation requirements of sec_274 the expenses must be ordinary and necessary the expenses must have been incurred while the taxpayer was away from home and the taxpayer must have incurred the expenses in pursuit of a trade_or_business sec_162 the supreme court interpreted the predecessor to sec_162 to impose these three requirements in 326_us_465 the reference to a home means a tax_home see 85_tc_462 affd without published opinion 807_f2d_177 9th cir as a general_rule the tax_home is the principal_place_of_business if the taxpayer does not have a principal_place_of_business the tax_home is the taxpayer’s permanent place of residence id the irs’s statement at trial could be reasonably understood to concede that madsen had satisfied all three conditions of the flowers test for her meal expenses allocable to each day before a work-related voyage the irs stated that it conceded that madsen’s tax_home was in bellingham and then contrasted its concession with its prior position to deny travel_expenses to seattle which was one of the primary ports of departure the contrast implies that the irs conceded madsen’s right to deduct meal expenses on days traveling to all ports of departure such as seattle this interpretation explains why the issue of madsen’s claim for meal deductions on days before work-related voyages is not discussed in the parties’ briefs we deem the irs to have conceded the issue and we determine that madsen’s deductions for her meals and incidental_expenses for each day before a work-related voyage are equal to the amount of the applicable special daily rate for transportation industry workers in she arrived in seattle before sailings seven times everett washington one time brownsville texas one time and kodiak alaska one time thus she is entitled to a meals and incidental_expenses deduction of dollar_figure for days in conus localities of travel at the dollar_figure rate and day in an oconus locality of travel at the dollar_figure rate in she arrived in seattle before voyages five times tacoma washington one time and seoul south korea and yuzno and chayvo russia one time each over a 3-day journey thus she is entitled to a meals and incidental_expenses deduction of dollar_figure for days in conus localities of travel at the dollar_figure rate and days in oconus localities of travel at the dollar_figure rate b lodging expense deduction for days before each departure of the tugboat from the port at which madsen joined the tugboat on the days before she boarded her tugboat madsen would stay overnight at a hotel near the port of departure foss did not reimburse her for what she paid the hotels madsen did not produce receipts for what she paid the hotels the applicable revenue procedures do not grant an employee an option to use as the amount of the deduction for lodging_expenses the maximum amount that federal employees are reimbursed for actual lodging_expenses for business travel within or outside the united_states thus there is no relief offered for the requirement under sec_274 that the taxpayer have adequate_records proving the actual lodging_expenses incurred while traveling away from home or evidence corroborating the taxpayer’s own statement of the lodging_expenses madsen did not submit this evidence to this court but she may not have done so because she reasonably believed the irs conceded her right to the lodging_expenses in its statement at the beginning of the trial although the irs did not list amounts of any conceded lodging_expenses in its report to the court we believe the irs’s statements at trial could be reasonably construed as a concession of madsen’s right to claim lodging_expenses for each day of travel before a work-related voyage as well as meals and incidental_expenses for such days while the law does not permit madsen or any other taxpayer who is an employee to apply the maximum lodging amounts for reimbursement of federal employees’ travel in preparing her tax_return we will use the maximum lodging amounts as an estimate of madsen’s lodging_expenses in the absence of receipts for the actual lodging_expenses in the record because the irs’s statement at trial could have reasonably caused madsen to believe that the irs had conceded that she need not submit documentary_evidence of her actual lodging expensesdollar_figure we do not use an amount less than the maximum amount because we believe the maximum amounts to approximate what madsen actually spent for the maximum amounts federal employees could be reimbursed for lodging were dollar_figure per day for six of her days spent in seattle before travel on work-related voyages and dollar_figure for one other day in seattle because of a seasonal change in the conus rate dollar_figure per day for one day in everett washington dollar_figure per day for one day in brownsville texas and dollar_figure per day for one day in kodiak alaska thus in madsen is entitled to a lodging expense deduction of dollar_figure in the maximum lodging amounts were dollar_figure per day for her five days 14we do not mean to say that every vague concession by a party should be deemed to be whatever the other party could have reasonably believed the concession to be our rationale for construing the concession the way we do in this case depends on factors peculiar to this case in seattle and dollar_figure per day for one day in tacoma washington thus in she is entitled to a lodging expense deduction of dollar_figure madsen is not entitled to a lodging deduction for the three days she spent in seoul south korea and yuzno and chayvo russia in because she claimed no lodging_expenses on her worksheets for those days travel expense deductions for days at harbor and at sea madsen claimed a meals and incidental_expenses deduction for travel away from home while in harbor and at seadollar_figure foss provided her with three free meals per day while she was at sea the record is silent as to whether foss provided free meals to madsen or reimbursed her for meals at harbor because madsen has the burden_of_proof see rule a we find that foss provided her with three free meals per day at harbor madsen argues that she could not eat the food that foss provided because it was unhealthy thus she argues that her deductions should be equal to the federal m ie rate for her days at sea without any reduction in that rate for free meals or in the alternative the actual cost of the groceries because she purchased groceries to cook healthy food for herself madsen did not specifically make the same argument about harbor days ie that she should deduct the federal m ie rate for her days pincitemadsen did not claim lodging_expenses for her days spent in harbor or at sea harbor without reduction for free meals or in the alternative deduct the actual cost of the groceries we find that foss provided her with three free meals per day at harbor thus we analyze both her harbor days and sea days together the irs argues that madsen’s meals and incidental expense deduction should be reduced to dollar_figure per day to account for the three free meals we hold that madsen’s deduction is equal to the special daily rate for transportation workers reduced to dollar_figure per day it does not matter that she did not actually consume the meals the federal travel regulations require that a federal employee’s meals and incidental_expenses reimbursement rate be reduced for meals provided by the federal government by deducting fixed amounts for each meal provided listed in a table in the federal travel regulations but not to less than the amount allowed for incidental_expenses dollar_figure see c f_r sec 301-dollar_figure c f_r sec 301-dollar_figure dollar_figure under the federal travel 16tit c f_r sec 301-dollar_figure and c f_r sec 301-dollar_figure provide what m ie rate will i receive if a meal s is furnished at nominal or no cost by the government or is included in the registration fee your m ie rate must be adjusted for a meal s furnished to you except as provided in 301-dollar_figure see infra note for a discussion of this provision with or without cost by deducting the appropriate amount shown in the chart in this section for conus travel continued regulations for the years at issue if the federal government provides an employee with all three meals per day the reimbursable amount of the federal m ie rate is reduced to only dollar_figure per day the federal travel regulations for the tax years at issue do not contain an exception to the rule requiring daily rate reduction for government-provided meals when the employee cannot or will not eat the food for health reasons but they do now see f t r amendment fed reg date this change suggests that a health exception to the rate reduction rule was not available during the tax years at issue section dollar_figure of the applicable revenue procedures provides that the federal m ie rate described in section dollar_figure for the locality of travel will be applied in the same manner as applied continued reference appendix b of this chapter for oconus travel or any method determined by your agency the total amount_of_deductions made will not cause you to receive less than the amount allowed for incidental_expenses total m ie dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure breakfast lunch dinner incidentals under the federal travel regulations c f_r part thus an employee’s federal m ie rate must be reduced if the employee receives free meals see johnson v commissioner t c pincite n the fact that the federal travel regulations provide explicitly that the m ie rate must be reduced when the government provides an employee with meals at no charge counters petitioner’s argument that we should not reduce the m ie rates to take into account his employer-provided meals balla v commissioner tcmemo_2008_18 section dollar_figure of the applicable revenue procedures does not specifically mention the special daily rates for transportation industry workers in sec_4 one could therefore argue that the special daily rates should not be adjusted for employer-provided meals as the federal m ie rates for nontransportation workers must be adjusted but the applicable revenue procedures state elsewhere that the special daily rates are a type of federal m ie rate sec_4 of the revenue_procedure sec_4 of the and early and late revenue procedures a transportation industry worker may treat dollar_figure dollar_figure for the late revenue_procedure as the federal m ie rate for any conus locality of travel and dollar_figure dollar_figure for the late revenue_procedure as the federal m ie rate for any oconus locality of travel thus we hold that the reduction required in the federal travel regulations for free meals also results in a reduction in the special daily rates for transportation workers as foss provided madsen with three meals per day the reduction leaves her an allowable deduction of dollar_figure per day allocable to incidental_expenses see johnson v commissioner supra pincite c f_r sec 301-dollar_figure and c f_r sec 301-dollar_figure dollar_figure she spent days in harbor and at sea during and days in harbor and at sea in resulting in a deduction of dollar_figure in and dollar_figure in dollar_figure madsen argues that as an alternative to use of the special daily rates for transportation industry workers her deduction 17madsen also argues that she is entitled to the unreduced meal and incidental expense deduction in harbor and at sea because she believes she received meals from a common carrier she bases her argument on the federal travel regulations which state that a meal provided by a common carrier or a complimentary meal provided by a hotel or motel does not result in a reduction of a federal employee’s allowable daily rate used for claiming reimbursement of meal expenses c f_r sec 301-dollar_figure c f_r sec 301-dollar_figure but foss is not a common carrier because a common carrier is open to the public and must transport freight or passengers without refusal see balla v commissioner tcmemo_2008_18 holding that petitioner’s tugboat is not a common carrier black’s law dictionary 9th ed therefore the regulation is inapplicable to her case 18madsen asserted in her worksheets that she is entitled to use the unreduced special daily rates for transportation industry workers for her meals and incidental_expenses for her last day of her harbor and sea voyages madsen did not address at what time during those days the boats typically docked and her employer ceased to provide her with meals as madsen had the burden_of_proof we find that she was provided with three free meals during these days we therefore permit a deduction for these last days of travel at the same rate of dollar_figure per day applicable to other days in harbor or at sea this deduction is reflected in the calculations above for meals should be equal to the actual cost of the groceries she purchased for her meals at harbor and at sea dollar_figure in and dollar_figure in she may not do so because she claimed the special daily rates for transportation industry workers on her return for all travel days during the year she must consistently apply one method for all of her work days throughout a calendar_year she cannot choose one method for her days at harbor and at sea and another method for her other work days ie her days spent training being vaccinated performing repair and maintenance or resting on days before work-related voyages sec_4 of the revenue_procedure sec_4 of the and early and late revenue procedures proration of deduction for meal and incidental_expenses for first and last days of travel away from home for all six categories of work days a subset of those days includes partial travel days ie days that madsen was partly at home and partly traveling on business the irs argues that madsen may claim only percent of the meals and incidental_expenses that she is otherwise entitled to claim on those daysdollar_figure 19madsen’s first and last days away from home in were jan last day at sea jan single day of repairs and maintenance r m feb first day of r m feb last day of r m mar day before voyage apr last day of r m apr day before harbor voyage apr last day at harbor may day before sea voyage june last day at sea june day before r m june last day of r m june day before sea voyage july last day at sea july day before sea voyage aug last day at sea aug first day of r m continued we agree for any partial day of travel section dollar_figure of the applicable revenue procedures states that under section dollar_figure applicable to those employing the special daily rates for transportation industry workers one of the following two methods must be used to prorate the federal m ie rate the rate may be prorated using the method prescribed by the federal travel regulations currently the federal travel regulations allow three-fourths of the applicable federal m ie rate for each partial day during which the employee or self-employed_individual is traveling away from home in_connection_with_the_performance_of_services as an employee or self-employed_individual or the rate may be prorated using any method that is consistently applied and in accordance with reasonable business practice for example if an employee travels away from home from a m one day to p m the next day a method of proration that results in an amount equal to two times the federal m ie rate will be treated as being in accordance with reasonable business practice even though only one and a half times the federal m ie rate would be allowed under the federal travel regulations continued aug last day of r m sept day before sea voyage oct last day at sea nov day before harbor voyage nov last day of training nov first day of r m dec last day of r m dec first day of r m dec last day of r m dec first day of r m dec last day of r m dec first day of r m and dec last day of r m her first and last days away from home in were jan single day of r m jan day before harbor voyage jan last day at sea feb day before harbor voyage feb last day at harbor mar day before r m may last day at sea may day before r m may last day at r m may day before r m july last day at sea july vaccination aug single day of r m before days at sea sept last day at sea sept day before sea voyage nov last day at sea and nov day before harbor voyage the taxpayer must use the first proration option above percent for partial days in which he or she may use only the incidental-expenses-only rate id madsen must prorate her days that were first and last days of travel away from home because those days were partial work days that required travel to and from her home in bellingham washington she is required to employ option above for her first and last days at harbor and at sea because she must use the incidental-expenses-only rate on those days regarding her other first and last days of travel away from home she has not demonstrated to the court that she consistently applied a method in accordance with reasonable business practice option above that would entitle her to a proration method other than the general_rule of deducting percent of the allowable rate on partial days of travel option above cf bissonnette v commissioner t c pincite taxpayer consistently applied percent of the federal m ie rate to all off-peak-season voyages requiring him to be away from home for to hours a day thus we hold that madsen may deduct only percent of the special daily rates for transportation workers on all of her first and last days of travel away from home in and whether the increased allowable deduction for meals and incidental_expenses for individuals subject_to federal hours-of-service limitations applies to madsen sec_274 provides that the amount allowable as a deduction for any expense for food or beverages is reduced to percent of the amount of the expense that would otherwise be allowable under sec_162 the applicable revenue procedures provide rules for applying the sec_274 50-percent limitation to the daily rate allowances a taxpayer who uses the meals and incidental_expenses rates under section dollar_figure of the applicable revenue procedures or the special transportation industry worker rates under sec_4 is required to treat that amount as an expense for food and beverages sec of the applicable revenue procedures the meals and incidental_expenses rate is thus subject_to the reduction contained in sec_274 but the incidental-expenses-only rate of dollar_figure per day is not sec of the applicable revenue procedures madsen is entitled to claim the special meals and incidental_expenses rates for transportation industry workers for her days spent training being vaccinated performing repair and maintenance and resting in port before departure on work-related voyages therefore her meals and incidental_expenses incurred on those days are subject_to a reduction under sec_274 but madsen asserts that the percentage of the deduction allowed should be percent not percent because she was subject_to the hours-of-service limitations of the dot sec_274 provides special rule for individuals subject_to federal hours_of_service -- a in general --in the case of any expenses for food or beverages consumed while away from home within the meaning of sec_162 by an individual during or incident to the period of duty subject_to the hours_of_service limitations of the department of transportation paragraph shall be applied by substituting the applicable_percentage for percent b applicable_percentage --for purposes of this paragraph the term applicable_percentage means the percentage determined under the following table for taxable years beginning the applicable in calendar year-- percentage is-- or or or or or or thereafter thus if madsen was subject_to the dot hours-of-service limitations during and the deduction of her meals and incidental_expenses while training being vaccinated performing repairs and maintenance or resting before work-related voyages would be increased from percent to percent as we said earlier her incidental expense deduction of dollar_figure per day for her days in harbor or at sea would not be subject_to any reduction the irs argues that madsen is not permitted to claim percent of her meals and incidental_expenses while she trained was vaccinated or performed repairs and maintenance because it claims the laws and regulations that impose hours-of-service limitations govern only her days of work at sea we disagree federal_law and coast guard regulations permit a ship’s officer to perform a deck or engineering watch on a boat immediately after leaving port only if the officer has been off duty for at least hours within the hours before the time of departure u s c sec a c f_r sec_15 a c f_r sec_15 a the law also forbids a licensed individual working on a towing vessel that is at least feet in length from working for more than hours in a 24-consecutive-hour period except in an emergency u s c secs h see also c f_r sec_15 c f_r sec_15 a licensed individual in the deck or engine department of a towing vessel may not work more than hours in one day more than hours in any 24-hour period or more than hours in any 72-hour period except in an emergency u s c c see also c f_r c f_r these limitations constitute dot hours-of-service limitations and madsen was subject_to 20madsen was a licensed merchant mariner and was certified to perform navigational and engineering watches by the u s continued these laws and regulations during the years at issue because she was both a licensed merchant mariner and the chief engineering officer on foss’s tugboats and she performed engineering watches on board those vessels during those years the record is unclear regarding whether she was directly subject_to the hours-of-service limitation during within the meaning of sec_274 each of her days of work spent training being vaccinated and performing repair and maintenance but the work including her days of rest before sailing was certainly incident to the period of duty subject_to the hours_of_service limitations of the department of transportation continued coast guard during the years at issue although the u s coast guard was transferred to the department of homeland security in pursuant to the homeland security act of publaw_107_296 sec b 116_stat_2249 the coast guard was part of the department of transportation when sec_274 was enacted in pursuant to the taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_896 the senate_finance_committee and conference reports stated at the time of enactment of the taxpayer_relief_act_of_1997 that individuals subject_to the hours_of_service limitations of the department of transportation include certain merchant mariners pursuant to coast guard regulations s rept pincite vol c b h conf rept pincite vol c b the irs has not argued that the transfer of the coast guard to the department of homeland security has legal significance in determining whether any merchant mariner is subject_to the dot hours-of-service limitations after the transfer occurred thus we hold that for the purposes of this case madsen who is a merchant mariner subject_to coast guard regulations limiting merchant mariners’ hours_of_service may qualify for the increased allowable percentage on the deduction of food and beverages under sec_274 emphasis added within the meaning of sec_274 because most of the work occurred immediately before or after days when she was undoubtedly subject_to hours-of-service limitations that is her days in harbor or at sea we therefore hold that the increased allowable percentage for her meals and incidental_expenses deductions applies to her days spent training being vaccinated performing repair and maintenance and resting in port before work-related voyages the rate is percent during the tax years at issue and sec_274 other business-expense deductions a deduction for incidentals madsen claimed an unreimbursed employee_business_expense deduction for incidentals of dollar_figure on her return and dollar_figure on her return madsen did not clarify at trial what the deductions were for madsen has the burden of proving that she incurred each expense listed on her return and that each was an ordinary and necessary business_expense sec_1_162-17 income_tax regs although she submitted to the court two itemized lists of expenses for which she asserted that she was entitled to deductions it is unclear whether these lists contain the same expenses labeled incidental_expenses on her returns we will consider the deductibility of all the worksheet expenses anyway but we disallow the deductions labeled incidental_expenses on her returns to the extent the term does not include the worksheet expenses discussed below b other worksheet expenses the irs concedes that all of the expenses listed on the two worksheets are deductible except grocery expenses of dollar_figure purportedly incurred in and dollar_figure purportedly incurred in laundry supply expenses of dollar_figure purportedly incurred in postage expenses of dollar_figure purportedly incurred in safety supplies of dollar_figure purportedly incurred in transportation_expenses of dollar_figure purportedly incurred in and work_clothes expenses of dollar_figure purportedly incurred in and dollar_figure purportedly incurred in we have already explained why the grocery expense deductions are not allowable the laundry supply postage safety-supply and transportation expense deductions are not allowable because madsen did not present any evidence proving that she is entitled to those deductions she did provide evidence regarding her work_clothes expenses and thus we shall discuss the expenses first we must decide whether madsen has satisfied the legal standard for deducting her work_clothes expenses under sec_162 then we must decide whether she has met her burden of substantiation for the work_clothes expense deduction for their costs to be deductible as ordinary and necessary business_expenses under sec_162 work_clothes must be required or essential in the taxpayer’s employment not suitable for general or personal wear and not actually worn for general or personal wear 74_tc_1266 30_tc_757 although foss did not require madsen to wear any specific clothing her cold weather and rain gear cargo pants and other work_clothes were essential for her employment thus the first requirement for deducting work_clothes expenses under sec_162 is satisfied we now address the second requirement whether madsen’s clothes were suitable for general or personal wear her work_clothes were not suitable for general wear because they became torn quickly within the course of her employment 2_tc_458 nurse could deduct the cost of her uniform because once she wore the uniform at her hospital it was unsanitary for her to wear the uniform outside the hospital madsen testified credibly that she did not actually wear her work_clothes for general or personal wear thus the third requirement is satisfied as all three factors of the test have been satisfied madsen’s work_clothes costs qualify as ordinary and necessary business expenses--but she must also prove that she incurred the expenses madsen testified that she bought work_clothes but when the irs pressed her to identify the items purchased during the tax years at issue she mentioned only the rain gear and the gloves she also submitted to this court a detailed expense worksheet each line of which identified the date location vendor and amount of each purchase of work_clothes she did not identify the specific type of work_clothes purchased next to each line item instead she labeled each purchase work_clothes a taxpayer must maintain records relating to his or her expenses and must prove his or her entitlement to all claimed deductions see sec_6001 rule a 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs the relevant regulation explains that one method of substantiating an ordinary and necessary business_expense is through preparation of a daily diary or record of expenditures maintained in sufficient detail to enable the employee to readily identify the amount and nature of any expenditure and the preservation of supporting documents especially in connection with large or exceptional expenditures sec_1_162-17 income_tax regs the regulations also provide that where records are incomplete or documentary proof is unavailable it may be possible to establish the amount of the expenditures by approximations based upon reliable secondary sources of information and collateral evidence sec_1_162-17 income_tax regs this provision reflects the rule in 39_f2d_540 2d cir which authorizes the court to make reasonable approximations of some undocumented or not fully documented business_expenses see egner v commissioner tcmemo_1984_473 the regulations further state that in making such an approximation due consideration will be given to the reasonableness of the stated expenditures_for the claimed purposes in relation to the taxpayer’s circumstances such as his income and the nature of his occupation to the reliability and accuracy of records in connection with other items more readily lending themselves to detailed record-keeping and to all of the facts and circumstances in the particular case sec_1_162-17 income_tax regs madsen provided the court only with worksheets that listed the amounts of work_clothes expenses she did not include any receipts her worksheets fail to identify the particular type of each item of work clothing she purchased and at trial she was able to identify only two items of work clothing as purchased during the tax years at issue her testimony thus did not clarify what the items of work clothing listed in the log actually were but we find her worksheets contain reasonable figures for work_clothes expenses and also find her records for the other expense items more readily lending themselves to detailed record-keeping to be reliable and accurate within the meaning of the regulationdollar_figure therefore applying the cohan_rule 21the irs does not argue that the log was required to be contemporaneous and that it was not so maintained thus we do not address the issue as reflected in the regulation we hold that she is entitled to a deduction for work_clothes under sec_162 in the amounts reflected on her worksheets dollar_figure for and dollar_figure for sec_6662 penalties sec_6662 imposes an accuracy-related_penalty equal to percent of an underpayment of federal_income_tax attributable to a taxpayer’s substantial_understatement_of_income_tax or to a taxpayer’s negligence or disregard of rules and regulations sec_6662 and b and sec_6664 defines an underpayment for relevant purposes as an excess of the correct_tax over the sum of a the amount shown as tax on the return and b amounts not shown as tax on the return but previously assessed or collected sec_6662 defines a substantial_understatement_of_income_tax as the amount of the understatement_of_tax exceeding the greater of percent of the tax required to be shown on the return or dollar_figure an understatement_of_tax is the excess of the tax required to be shown on the return over the amount of tax actually shown on the returndollar_figure sec_6662 negligence includes any failure to sec_6662 provides that a portion of an understatement attributable to a position which although ultimately determined to be erroneous is or was supported by substantial_authority or has a reasonable basis and was adequately disclosed to the irs is not taken into account in determining the existence of a substantial_understatement neither party argues that this rule is relevant and we hold that it does not apply under the facts of this case make a reasonable attempt to comply with the tax laws sec_6662 negligence has also been defined as a failure to do what a reasonable and prudent person would do under the circumstances see 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir negligence is strongly indicated by a taxpayer’s failure to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id under sec_7491 the irs bears the burden of production with regard to the sec_6662 penalty and must come forward with sufficient evidence that it is appropriate to impose the penalty 116_tc_438 however once the irs has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause or good_faith rule a id pincite the irs made substantial concessions before trial and the court has allowed madsen a deduction for work_clothes the court finds that in the event the computations under rule establish that there is an understatement of income_tax for as a result of the court’s holding and the irs’ concessions that is greater than percent of the tax required to be shown in madsen’s return or dollar_figure see sec_6662 then madsen has substantially understated her income_tax for purposes of sec_6662 for that year for purposes of determining whether madsen had reasonable_cause with respect to any portion of the underpayment in this case the underpayment consists of two portions of disallowed deductions which we must analyze separately the meal expense deduction attributable to madsen’s days spent in harbor and at sea and the amount madsen deducted for what she called incidentals under the circumstances of this case we believe that the complexity of the applicable revenue procedures and federal travel regulations and the lack of explicit guidance in those regulations regarding an employee’s right to claim a daily rate expense when her employer_provided unhealthy meals led madsen to an honest mistake of law for which it is inappropriate to penalize her see eg 113_tc_440 88_tc_654 74_tc_1513 72_tc_1209 affd 661_f2d_76 6th cir accordingly we find madsen had reasonable_cause with respect to the portion of the underpayment attributable to the disallowed meals and incidental expense rate deduction for her days in harbor and at sea with respect to this portion we also believe madsen was not negligent and exercised reasonable care and prudence in attempting to determine her proper tax_liability but madsen was negligent in reporting the amount described as incidentals as a deduction on her return also she had no reasonable_cause for claiming such a deduction in reaching our holdings here we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing and respondent’s concessions decision will be entered under rule
